Citation Nr: 0200900	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  98-15 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for an impairment of the 
left elbow, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953, including service in Korea.  His awards and 
decorations include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied a disability rating in 
excess of 20 percent for an impairment of the left elbow and 
a disability rating in excess of 10 percent for bilateral 
hearing loss.  

During the pendency of the appeal, the veteran testified at a 
personal hearing held at the RO in June 1999 before the 
undersigned Member of the Board.  Following the hearing, no 
further evidence or argument had been presented and the Board 
proceeded with appellate review.  On October 28, 1999, the 
Board denied the veteran a disability evaluation in excess of 
20 percent for an impairment of the left elbow and a 
disability evaluation in excess of 10 percent for bilateral 
hearing loss.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In an April 2000 order, the Court granted the parties' Joint 
Motion to vacate and remand that portion of the Board's 
October 28, 1999, decision that denied an increased 
evaluation for a left elbow disorder and to dismiss the issue 
of entitlement to an increased evaluation for bilateral 
hearing loss.  Pursuant to the actions requested in the Joint 
Motion, the issue of entitlement to an increased rating for 
an impairment of the left elbow was remanded to the Board for 
additional development and readjudication consistent with the 
directives contained therein.  

On September 15, 2000, the Board remanded the issue of an 
increased rating for an impairment of the left elbow to the 
RO.  Following completion of the directives contained in the 
Board's remand, the RO denied the claim in December 2000 and 
the case was returned to the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Left elbow impairment is manifested by complaints of 
pain, swelling, and occasional locking; objective findings 
show mild swelling, moderate tenderness, upper left arm 
muscle atrophy, mild to moderate limitation of motion, ulnar 
nerve impairment, severe post-traumatic arthritis, which may 
have resulted, in part, from a nonunion fracture of the 
olecranon process of the ulna.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for an impairment of the left elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, 4.124a Diagnostic Code 5206-8516 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the October 1998 statement 
of the case and December 2000 supplemental statement of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review, VA examinations were provided, and 
VA medical records were obtained and associated with the 
claims folder.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

In February 1957, the RO granted the veteran entitlement to 
service connection for the residuals of a fracture and 
dislocation of the left elbow, which he had sustained in an 
automobile accident while he was on active duty.  A 
noncompensable disability rating was assigned, effective from 
January 1957, the date of receipt of the veteran's claim.  
The noncompensable disability rating remained in effect until 
December 1959 when, based on medical evidence, the disability 
rating was increased to 30 percent disabling, effective from 
July 1959, following a temporary 100 percent rating for a 
period of hospitalization and convalescence for post-
operative residuals of tardy ulnar nerve palsy, with 
traumatic arthritis of the left elbow.  Based on subsequent 
hospitalizations and medical findings, including traumatic 
arthritis of the left elbow and ulnar nerve involvement, the 
disability evaluation was decreased to 20 percent, effective 
from January 1963.  The 20 percent evaluation has since 
remained in effect.  In as much as the 20 percent evaluation 
has remained continuously in effect for 20 or more years, it 
is protected and will not be reduced except upon a showing 
that such rating was based on fraud, which has not been shown 
in the veteran's case.  See 38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951(b).  Further, the veteran is right-hand dominant, as 
noted in his medical records and testimony he presented 
during his June 1999 personal hearing.  

In the veteran's case, his VA outpatient treatment records 
for December 1996 to February 1999 show that he was seen for 
various conditions that are not under consideration in this 
decision.  During his March 1998 VA orthopedic examination, 
he complained of pain and swelling in his left elbow, 
aggravated by any heavy lifting, pushing or pulling, as well 
as by cold and wet weather.  He denied any associated 
numbness or tingling.  He did not use any splint.  He denied 
dislocation or subluxation, but he did experience locking.  
The examiner noted that the veteran's medical files were 
reviewed.  On examination, the left elbow showed moderate 
swelling in the area of the medial epicondyle, with moderate 
tenderness to palpation.  There was upper arm wasting with 
the left biceps measuring 27 cm and right biceps measuring 
28.5 cm.  Range of motion studies revealed left elbow flexion 
from 32 to 145 degrees (0 to 145 degrees being normal, see 
38 C.F.R. § 4.71, Plate I); an inability to extend beyond 32 
degrees of flexion; forearm supination from 0 to 85 degrees 
(0 to 85 degrees being normal, see 38 C.F.R. § 4.71, Plate I) 
; and forearm pronation from 0 to 80 degrees (O to 80 degrees 
being normal, see 38 C.F.R. § 4.71, Plate I).  X-rays taken 
of the left elbow revealed extreme degenerative joint 
disease, probably post-traumatic in origin and which may have 
resulted, in part, from a nonunion fracture of the olecranon 
process of the ulna.  

The veteran testified in June 1999 that his left elbow was 
progressively getting worse.  He maintained that he 
experiences pain and swelling, aggravated by heavy lifting, 
pushing, pulling and that cold and dampness affected his left 
elbow condition.  He further testified to experiencing some 
degree of numbness of the left fifth finger.  

The veteran's VA outpatient treatment records for May 2000 to 
September 2000 show that he was seen for various disorders 
that are not currently under consideration.  During the 
veteran's November 2000 VA orthopedic examination, he 
reiterated his complaints of pain and swelling, which were 
made worse with lifting greater than 40 pounds.  He related 
that he used his left arm solely for balancing whatever he 
was carrying in his right arm.  When working around the 
house, the left elbow would lock.  The examiner noted that he 
had reviewed the veteran's claims file.  On examination, the 
left elbow was very bulbous with a palpable effusion present 
laterally.  There was crepitance on range of motion and 
tenderness to palpation along the joint lines of the elbow.  
There was no gross instability.  Range of motion studies of 
the left elbow revealed flexion from 24 to 139 degrees that 
was lacking 24 degrees of full extension and an ability to 
flex 49 degrees past 90 degrees.  He had 79 degrees of 
pronation, bilaterally, and supination to 74 degrees, 
bilaterally.  X-ray studies revealed severe arthritis with 
joint space flattening, narrowing and very prominent 
osteophytes on all aspects of the joint.  Loose bodies were 
present within the joint as well.  The examiner offered that 
the arthritis in the left elbow was interfering with 
activities of daily living to a severe extreme with only 
moderate loss of range of motion (see 38 C.F.R. § 4.71, Plate 
I) and previous ulnar nerve palsy.  

Medical evidence shows X-ray findings of degenerative joint 
disease as the result of trauma in the left elbow.  Under 
Diagnostic Code 5010, traumatic arthritis, substantiated by 
X-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003, which provides for rating the arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent rating is warranted.  If there are 
two or more major joints or two or more minor joint groups 
involved, with occasional incapacitating exacerbations, a 20 
percent rating is warranted.  See 38 C.F.R. § 4.71a.  

The veteran's left elbow impairment is evaluated under 
Diagnostic Code 5206-8516, showing that the disability is 
being evaluated on the basis of limitation of motion 
(Diagnostic Code 5206) and neurological residuals (Diagnostic 
Code 8516).  

Under Diagnostic Code DC 5206, a noncompensable rating is 
warranted if flexion of the minor (since the veteran is 
right-hand dominant, his left elbow is considered the minor 
elbow) forearm is limited to 110 degrees.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating is warranted for flexion limited from 90 to 
70 degrees.  A 30 percent is warranted for flexion limited to 
55 degrees, and a 40 percent rating is warranted for flexion 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.  Here, the 
veteran had full flexion to 145 degrees on VA examination in 
March 1998 and to 139 degrees on VA examination of November 
2000.  Hence, a compensable is not warranted pursuant to DC 
5206.  Id.  

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the minor forearm is limited from 45 to 60 
degrees.  A 20 percent rating is warranted if extension is 
limited from 75 to 90 degrees.  A 30 percent rating is 
warranted if extension is limited to 100 degrees and a 40 
percent rating is warranted if extension is limited to 110 
degrees.  Id.  Note that there is no 0 percent rating under 
this diagnostic code.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  Here, the veteran had extension 
limited to 32 degrees on VA examination of March 1998 and was 
lacking 24 degrees of full extension (normal extension being 
90 to 0 degrees, see 38 C.F.R. § 4.71, Plate I) on the most 
recent VA examination.  Therefore, although there is some 
limitation of extension of the left forearm, it is not so 
severe as to warrant a compensable rating pursuant to DC 
5207.  

As noted earlier, under Diagnostic Code 5010, if limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, as it 
is in the veteran's case, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a.  The elbow is a major joint when considering 
limitation of motion due to pain.  See 38 C.F.R. § 4.45(f).  
The veteran has limitation of motion due to pain in the left 
elbow, which has been confirmed by objective findings during 
his recent VA orthopedic examinations of moderate swelling, 
moderate tenderness, crepitance on range of motion, and some 
atrophy of his upper left arm muscle.  As such, a 10 percent 
rating could be warranted based on pain on motion even though 
the limitation of motion is not so severe as to warrant a 
compensable evaluation on the appropriate diagnostic codes 
for the elbow joint.  

In reviewing other diagnostic codes for left elbow 
disability, Diagnostic Code 5211 provides a 20 percent rating 
for nonunion of the lower half of the ulna or for nonunion 
without loss of bone substance or deformity of the ulna 
(minor extremity).  See 38 C.F.R. § 4.71a.  In light of the 
March 1998 VA X-ray findings showing degenerative joint 
disease in the left elbow, which was noted as probably post-
traumatic in origin and which may have been the result, in 
part, from a nonunion fracture of the olecranon process of 
the ulna, the criteria for a 20 percent rating, and no 
higher, under Diagnostic Code 5211 would be met.  However, in 
the absence of greater severity, such as nonunion in the 
upper half of the ulna with false movement and with loss of 
bone substance (1 inch or more), a greater rating of 30 
percent is not warranted.  Likewise, other musculoskeletal 
diagnostic codes for the elbow impairment, with potential 
ratings greater than 20 percent, are inapplicable because 
there is no evidence of ankylosis (Diagnostic Code 5205), 
other impairment of the flail joint; nonunion of the radius 
and ulna, with a flail false joint (Diagnostic Codes 5209, 
5210); nonunion of the radius; or the hand fixed in 
supination or hyperpronation (Diagnostic Codes 5212, 5213).  

The veteran's left elbow impairment is rated under Diagnostic 
Code 8516 to reflect the neurologic residuals of the 
impairment.  During the veteran's March 1998 VA examination, 
he denied any numbing or tingling of his left forearm or 
elbow.  No neurological residuals were noted during either 
that examination or during his November 2000 VA examination.  
On the other hand, the veteran reported some degree of 
numbness of the left fifth finger during his June 1999 
personal hearing.  Based on the foregoing, there subjectively 
appears to be some very minimal sensory deficit of the left 
ulnar nerve.  

For rating purposes, definitional distinctions among 
paralysis, neuritis, and neuralgia are not significant since 
neuritis and neuralgia are rated under the criteria for 
paralysis in the section of the VA's Schedule for Rating 
Disabilities pertaining to neurological conditions.  See 
38 U.S.C.A. § 4.124a.  Under Diagnostic Code 8516, a 10 
percent rating is warranted if paralysis is incomplete and 
mild.  A 20 percent rating is warranted if paralysis is 
incomplete and moderate.  A 30 percent rating is warranted if 
paralysis is incomplete and severe, and a 50 percent rating 
is warranted if paralysis is complete.  

Further, under Diagnostic Code 8516, complete paralysis of 
the ulnar nerve of the minor extremity resulting in a 
"griffin claw" deformity, due to flexor contraction of the 
fourth and fifth fingers, very marked atrophy in the dorsal 
interspaces, very marked atrophy of the thenar and hypothenar 
eminencies; the loss of extension of the fourth and fifth 
fingers, with an inability to spread or reverse the fingers, 
an inability to adduct the thumb, or weakened flexion of the 
wrist; warrants a 50 percent rating.  See 38 C.F.R. § 4.124a.  
In the veteran's case, there is, at best, minimal sensory 
deficit of the left fifth finger.  Where the neurologic 
disorder is wholly sensory, the rating should be for the mild 
(10 percent) or, at most, the moderate degree (20 percent).  
Id.  However, a compensable evaluation need not be assigned 
merely because a compensable evaluation is the minimal 
evaluation provided.  That is because a noncompensable 
evaluation is assigned when the criteria for a compensable 
evaluation are not met even where the rating schedule does 
not provide a 0 percent evaluation for a specific diagnostic 
code.  See 38 C.F.R. § 4.31.  

Without objective evidence of severe limitation of motion of 
the veteran's left elbow due to pain, the Board finds that 
under the diagnostic codes pertaining to the musculoskeletal 
system, or of greater neurological involvement manifested by 
severe or complete paralysis under the diagnostic codes 
pertaining to neurological conditions, no more than the 
currently assigned 20 percent disability evaluation is 
warranted.  In reaching this determination, the Board has 
taken into consideration the medical examiner's opinion 
expressed in November 2000 that the veteran's severe 
degenerative arthritis of the left elbow is interfering with 
activities of daily living to a severe extreme with only 
moderate loss of range of motion, as well as the finding made 
during the March 1998 VA examination of some atrophy of the 
veteran's upper left arm muscles.  During both his March 1998 
VA examination and his June 1999 personal hearing, the 
veteran related that the frequency of the pain and swelling 
was about once a week, with a duration of three to four days.  
Under the circumstances, no more than a 20 percent disability 
evaluation is appropriate.  The evaluation fully comports 
with the applicable schedular criteria and is consistent with 
the intention of the rating schedule to recognize pain on 
motion, atrophy, and weakness as indicative of some 
functional loss.  In considering those findings, functional 
loss due to pain has been considered in arriving at the 
appropriate evaluation pursuant to diagnostic Code 5206-8516.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-07.  In addition, inasmuch as the 20 percent evaluation 
has remained continuously in effect for 20 or more years, it 
is protected and will not be reduced except upon a showing 
that such rating was based on fraud, which has not been shown 
in the veteran's case.  See 38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951(b).  

Finally, there is no medical evidence that the schedular 
criteria are inadequate to evaluate this disability.  The 
veteran has not presented evidence showing that his left 
elbow disability is the cause of marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  Although the 
veteran is retired, he recently participated in VA 
rehabilitation courses from April to July 2000 in order to 
qualify for employment as a real estate appraiser or related 
occupation.  Hence, the 20 percent evaluation for this 
disability is entirely appropriate and the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  



ORDER

A disability evaluation in excess of 20 percent for an 
impairment of the left elbow is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

